Citation Nr: 0703541	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active military duty from June 1966 to 
June 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).

The issue of entitlement to service connection for tinnitus 
has been raised but not yet developed for appellate review.  
Accordingly, this issue is referred to the RO for appropriate 
disposition.


REMAND

During the veteran's personal hearing before the Board in May 
2006, the veteran testified that his hearing loss had 
increased in severity.  A private medical record dated in May 
2006, submitted at the time of this hearing reveals findings 
which appear to support this contention.  However, although 
the examination report included an audiogram, the examiner 
did not provide numerical values for puretone decibel loss, 
and it is not shown that the results of the word recognition 
test, in percentages, were obtained using the Maryland CNC 
test.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Accordingly, it is not 
shown that this evaluation was conducted in accordance with 
38 C.F.R. § 4.85(a) (2006) and therefore, is not adequate for 
rating purposes.  

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the extent of 
his service-connected bilateral hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  This audiometric 
evaluation must be conducted pursuant to 
38 C.F.R. § 4.85(a) in order to establish 
the current severity of the service-
connected bilateral hearing loss 
disability - it must be conducted by a 
state-licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.    

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for further appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


